DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The arguments filed 4/20/2021 has been entered:  Claims 1, 2, 5, 8, 9, 11, 12, 14-18, 20, 21, 25, 27-28, 31-33, 35, 38, and 40-48 remain pending in the present application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 24gh and May 13th, 2021 have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 8, 9, 11, 14, 17, 20, 21, 25, 27 - 28, 32 - 33, 35, 38, 40, 43, and 45 - 48 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al.  (US 2004/0030304 A1), hereinafter Hunt in view of Fabo (US 5,635,201) and Junginger (US 2011/0117178 A1).

Regarding claim 1, Hunt teaches a dressing for treating a tissue site with negative pressure (Fig. 1; Abstract) comprising a first layer comprising a manifold having a plurality of through holes (Figs. 1 and 2, elements 28 and 32); a second layer adjacent to the first layer, the second layer comprising a polymer film (Figs. 1 and 2, elements 30 and 34) having a plurality of fluid restrictions, and a cover adjacent to the first layer, the cover comprising a polymer drape (Figs. 1 and 2, element 14; Paragraphs 38 and 39).
Further, Hunt teaches the second polymer layer being made from polyurethane (Paragraph 30), said fluid restrictions being equivalent slots or slits (Paragraphs 15 and 16) formed in an elastomeric material (Abstract, Paragraphs 23 and 30).
As Applicant also discloses polyurethane being a suitable material for the second layer (Paragraph 58), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). As such, Hunt inherently discloses said fluid restrictions being normally closed when unstrained (particularly when formed as slits, the elastomeric nature of 
Hunt does not explicitly disclose a third layer disposed adjacent to the second layer, the third player comprising gel having a plurality of apertures sized larger than a size of the fluid restrictions such that one or more of the fluid restrictions and a portion of the second layer is exposed through at least one of the apertures in the thirds layer.
In the same field of endeavor, Fabo teaches a wound dressing comprising an upper perforated carrier material (Fig. 1, element 2) and a perforated gel layer (Figs 1 - 2, element 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wound dressing of Hunt to comprise the silicone gel layer of Fabo. Doing so would predictably allow for flow through the layers of Hunt while also facilitating wound healing (Col. 4, lines 37 - 42). Fabo further teaches suitable carrier materials for said gel layer are perforated plastic sheets, including those made of polyethylene or polyurethane films (Col. 3, lines 14 - 17) analogous to the bottom layer disclosed by Hunt.
Hunt and Fabo still do not teach the apertures in the third layer sized larger than a size of the fluid restrictions such that one or more of the fluid restrictions and a portion of the second layer is exposed through at least one of the apertures in the third layer.
In the same field of endeavor, Junginger teaches a multi-layer wound dressing (Figs. 3 and 3a; Abstract) comprising a transition layer (element 34; Paragraph 44) and a gel contact layer (element 35; Paragraph 65). Said gel contact layer further comprises apertures which are sized larger than the channels of the transition layer (Fig. 3a shows the conical shaped channels 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape and size of the apertures of the third layer of Hunt and Fabo to be conical as described in Junginger. Doing so would predictably result in apertures (particularly on the wound side) that are larger than the size of the fluid restrictions such that one of the fluid restrictions is exposed through at least one of the apertures in the third layer It would be obvious to do so in order to improve wound exudate flow from the wound (recognized in Paragraph 65 of Junginger).
The combination of Hunt, Fabo, and Junginger still do not explicitly teach a portion of the second layer is exposed through at least one of the apertures in the third layer.
However, as previously stated, Hunt teaches fluid restrictions with the same shape, being formed in the same material having the same physical properties as Applicant, and thus said fluid restrictions are inherently closed when unstrained.
As such, it follows naturally that since said fluid restrictions would close in the same manner as Applicant’s, and thus a portion of the second layer would also be exposed through the apertures in the third layer in the same manner as shown in Fig. 8 of Applicant’s specification (also since the apertures of Fabo would match the size of the fluid restrictions when the fluid restrictions are in an open state, and thus would be larger than the fluid restrictions when the fluid restrictions are in  a closed state; Col. 4, lines 47 - 53).



Regarding claim 8, the combination of Hunt, Fabo, and Junginger substantially discloses the invention as claimed. Hunt further teaches the plurality of through-holes being formed into an array (Paragraphs 16 and 33).

Regarding claim 9, the combination of Hunt, Fabo, and Junginger substantially discloses the invention as claimed. Hunt further teaches said through holes being offset from the fluid restrictions (Figs. 1 and 2, elements 32 and 34).

Regarding claim 11, the combination of Hunt, Fabo, and Junginger substantially discloses the invention as claimed. Hunt further teaches the manifold comprising reticulated foam (Fig. 1, element 36; Paragraphs 30 and 34).

Regarding claim 14, the combination of Hunt, Fabo, and Junginger substantially discloses the invention as claimed. Hunt further teaches the second polymer layer being made from polyurethane (Paragraph 30). As Applicant also discloses polyurethane being a suitable, hydrophobic material for the second layer (Paragraph 58), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or 

Regarding claim 17, the combination of Hunt, Fabo, and Junginger substantially discloses the invention as claimed. Hunt further teaches said fluid restrictions comprising a plurality of slots (Paragraph 33) having a length between 3 mm and 6 mm. They do not explicitly disclose the slots having a length less than 5 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the slots from between 3 mm and 6 mm to between 3 mm and 5 mm (i.e. less than 5 mm) as applicant appears to have placed no criticality on the claimed range (Paragraph 7 of Applicant’s specification indicates the slots “may” be within the claimed range “in some examples”) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).



Regarding claim 21, the combination of Hunt, Fabo, and Junginger substantially discloses the invention as claimed. Hunt further teaches the fluid restrictions comprising fenestrations (i.e. slots) in the polymer film (Fig. 1 and 2, element 34; Paragraph 15).
Further, Hunt teaches the second polymer layer being made from polyurethane (Paragraph 30) and said fluid restrictions being equivalent slots or slits (Paragraphs 15 and 16). 

Regarding claim 25, the combination of Hunt, Fabo, and Junginger substantially discloses the invention as claimed. Hunt further teaches the cover comprising a margin that extends beyond the first layer and the second layer, and an adhesive disposed in the margin (Figs. 1 and 2, element 14; Paragraph 39).

	Regarding claim 27, the combination of Hunt, Fabo, and Junginger substantially discloses the claimed invention. Fabo further teaches said gel layer being a polymer gel (Col. 1, line 54 - Col. 2, line 4). Fabo does not explicitly disclose the gel having a coat weight of 250 grams per 
Therefore, the density of the polymer gel is a result affective variable impacting its effectiveness in a wound dressing (e.g. durability, conformability, etc.). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date to modify the density of the gel layer to be 250 grams per square centimeter as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	
	Regarding claim 28, the combination of Hunt, Fabo, and Junginger substantially discloses the claimed invention. Fabo further teaches said gel being made of silicone.
As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wound dressing of Hunt to comprise the silicone gel layer of Fabo. Doing so would predictably allow for flow through the layers of Hunt while also serving to facilitate wound healing (Col. 4, lines 37 - 42). Fabo further teaches suitable carrier materials for said gel layer are perforated plastic sheets, including those made of polyethylene or polyurethane films (Col. 3, lines 14 - 17) analogous to the bottom layer disclosed by Hunt.

	Regarding claim 32, the combination of Hunt, Fabo, and Junginger substantially discloses the claimed invention. Fabo further teaches suitable carriers for said gel layer being are 

	Regarding claim 33, the combination of Hunt, Fabo, and Junginger substantially discloses the claimed invention. Fabo further teaches the plurality of apertures being registered with perforations (Fig. 2, element 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when incorporating the gel layer of Fabo, to register the gel apertures with the fluid restrictions of Hunt. Doing so would allow for flow through the gel layer and reduce the risk of clogging the fluid restrictions with the gel layer (Col. 4, lines 45 - 53).

Regarding claim 35, the combination of Hunt, Fabo, and Junginger substantially discloses the invention as claimed
Fabo further teaches the perforations having an average length that does not substantially exceed an average dimension of the apertures (Shown in Fig. 2, openings 6 has a consistent diameter through the layers) and also teaches the relative sizes of the perforations 
Similarly, Junginger also teaches the size of the fluid restrictions in the transition layer not exceeding an average dimension of the apertures (Fig. 3A shows the conical shaped channel ending in an aperture which is larger than an average dimension of the fluid restrictions in the transition layer).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date to modify the sizes of the apertures and fluid restrictions such that the fluid restrictions have an average length that does not substantially exceed an average dimension of the apertures, wherein the apertures limit an effective size of the fluid restrictions. It would be obvious to do so in order to maintain good flow for the removal of exudate and prevent clogging as recognized in Fabo (Col. 4, lines 45 - 53) and Junginger (Paragraph 65).

Regarding claim 38, the combination of Hunt, Fabo, and Junginger substantially discloses the invention as claimed. Hunt further teaches the polymer film not extending through the through-holes of the first layer (Figs. 1 and 2 shows the film 30 not extending into through-holes 32).

Regarding claim 40, the combination of Hunt, Fabo, and Junginger substantially discloses the invention as claimed. Hunt further teaches a fluid port coupled to the cover (Figs. 1 and 2, elements 16 and 18) the fluid port configured to be coupled to a fluid conductor (Paragraph 40).

Regarding claim 43, the combination of Hunt, Fabo, and Junginger substantially discloses the invention as claimed. As previously stated, Hunt teaches a dressing for treating a tissue site with negative pressure (Fig. 1; Abstract) comprising a first layer comprising a manifold having a plurality of through holes (Figs. 1 and 2, elements 28 and 32); a second layer adjacent to the first layer, the second layer comprising a polymer film (Figs. 1 and 2, elements 30 and 34) having a plurality of fluid restrictions, and a cover adjacent to the first layer, the cover comprising a polymer drape (Figs. 1 and 2, element 14; Paragraphs 38 and 39).
Further, Hunt teaches the second polymer layer being made from polyurethane (Paragraph 30) and said fluid restrictions being equivalent slots or slits (Paragraphs 15 and 16). As Applicant also discloses polyurethane being a suitable material for the second layer (Paragraph 58), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). As such, Hunt inherently discloses said fluid restrictions being capable of expanding in response to a pressure gradient across the polymer.

Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Hunt, Fabo, and Junginger teach a method for treating a wound with negative pressure, the method comprising applying a dressing according to claim 1 to the wound; fluidly coupling a negative pressure source to the dressing and delivering a therapeutic level of negative pressure from the negative pressure source (Paragraph 24).

Regarding claim 45, the combination of Hunt, Fabo, and Junginger substantially discloses the invention as claimed. Hunt further teaches the cover comprising a margin that extends beyond the first layer and the second layer, and an adhesive disposed in the margin for sealing with the skin (Figs. 1 and 2, element 14; Paragraph 39).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Hunt, Fabo, and Junginger teaches the method of claim 32 wherein applying the dressing comprises sealing the dressing to the epidermis adjacent to the wound.

Regarding claim 46, the combination of Hunt, Fabo, and Junginger substantially discloses the invention as claimed. Hunt further teaches the cover may be trimmed such that it overlaps the wound edge (Paragraph 18).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Hunt, Fabo, and Junginger teaches the method of claim 43 wherein applying the dressing comprises sealing the dressing to the epidermis adjacent to the wound.

Regarding claim 47, the combination of Hunt, Fabo, and Junginger substantially discloses the invention as claimed. Hunt further teaches the cover comprising a margin that extends beyond the first layer and the second layer, and an adhesive disposed in the margin for sealing with the skin (i.e. the wound is on the skin surface of the body; Figs. 1 and 2, element 14; Paragraph 39).
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Hunt, Fabo, and Junginger teaches the method of claim 43 wherein the wound is a surface wound.

Regarding claim 48, the combination of Hunt, Fabo, and Junginger substantially discloses the invention as claimed. Further, as Hunt, Fabo, and Junginger teaches all the structure of the claimed invention, and also discloses it is designed for “long term” wound care (Abstract), the device of Hunt would be capable of treating a wound for at least 7 days.
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Hunt, Fabo, and Junginger teaches the dressing remains on the wound for at least 7 days.

Claims 5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt, Fabo, and Junginger as applied to claim 1, and further in view of Sigurjonsson et al. (US 2004/0138604 A1), hereinafter Sigurjonsson.

Regarding claim 5, the combination of Hunt, Fabo, and Junginger substantially discloses the invention as claimed. They do not explicitly disclose the plurality of through-holes being spaced about 2 mm on center and or are spaced about 10 mm on center.
In the same field of endeavor, Sigurjonsson teaches a perforated wound dressing (Figs. 1, and 10 - 12). Sigurjonsson further teaches a series of cylindrical through-holes (i.e. receptacles) in a first layer (Figs. 1 and 13, elements 16 and 18; Paragraph 42). Sigurjonsson further teaches that the spacing of these through holes affects fluid absorption (Paragraphs 63 and 89).
Therefore, the spacing between through-holes is disclosed to be a result affective variable affecting fluid absorption through the perforated layer. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date to modify the spacing of the through-holes of Hunt, Fabo, and Junginger to be spaced about 2 mm on the center and/or are spaced about 10 mm on the center as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


In the same field of endeavor, Sigurjonsson teaches a perforated wound dressing (Figs. 1, and 10 - 12) comprising a facing layer (second, bottom layer; Fig. 10 and 13; element 12) made of polyurethane, polyethylene, or other suitable polymers (Paragraph 94).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the polyurethane material of Hunt, Fabo, and Junginger with polyethylene as taught by Sigurjonsson would achieve the predictable result of providing a soft, flexible, conformable, non-irritating base layer (Recognized in Paragraph 94 of Sigurjonsson).
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S. , , 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. , , 82 USPQ2d 1385, 1395 (2007).


In the same field of endeavor, Sigurjonsson teaches a perforated wound dressing (Figs. 1, and 10 - 12) comprising a facing layer (second, bottom layer; Fig. 10 and 13; element 12) made of polyurethane, polyethylene, or other suitable polymers (Paragraph 94).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the polyurethane material of Hunt, Fabo, and Junginger with polyethylene as taught by Sigurjonsson would achieve the predictable result of providing a soft, flexible, conformable, non-irritating base layer (Recognized in Paragraph 94 of Sigurjonsson).
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S. , , 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. , , 82 USPQ2d 1385, 1395 (2007).
Hunt, Fabo, Junginger and Sigurjonsson still do not teach said polymer film having an area density of less than 30 grams per square meter.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt, Fabo, and Junginger as applied to claim 1 above, and further in view of Wilkes et al. (US 2009/0293887 A1), hereinafter Wilkes.

Regarding claim 12, the combination of Hunt, Fabo, and Junginger substantially discloses the invention as claimed. Hunt does not explicitly teach said reticulated foam being compressed and/or felted.
In the same field of endeavor, Wilkes teaches a negative pressure therapy dressing (Fig. 3, 10 - 12; Paragraph 80). Wilkes also teaches the use of reticulated foam that is later felted (Paragraph 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the reticulated foam of Hunt with the specifically felted foam 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S. , , 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. , , 82 USPQ2d 1385, 1395 (2007).

Claims 18 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt, Fabo, and Junginger as applied to claim 1 above, and further in view of Vinton (US 2012/0046603 A1).

Regarding claim 18, the combination of Hunt, Fabo, and Junginger substantially discloses the claimed invention. Hunt further teaches said fluid restrictions comprising a plurality of slots (Paragraphs 15 and 16) with a length of 3 - 6 mm (Paragraph 33). 
They do not explicitly disclose the slots having a length less than 2 millimeters.
In the same field of endeavor, Vinton teaches a wound dressing (Fig. 1) comprising a lower polymer layer comprising a plurality of perforations (Figs. 1 and 2, element 21; Paragraph 15) usable with negative pressure therapy (See Page 5, left column, lines 1 - 4). Vinton further 
Therefore, the length of the slits or slots is disclosed to be a result affective variable affecting the removal of exudate from the wound. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date to modify the length of the slots of Hunt, Fabo, and Junginger to less than 2 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 31, the combination of Hunt, Fabo, and Junginger substantially disclose the invention as claimed. They do not explicitly disclose the apertures of the third layer having an effective diameter of about 2 mm to about 5 mm.
In the same field of endeavor, Vinton teaches a wound dressing (Fig. 1) comprising a lower polymer layer comprising a plurality of perforations (Figs. 1 and 2, element 21; Paragraph 15) usable with negative pressure therapy (See Page 5, left column, lines 1 - 4). Vinton further teaches said perforations having a length between 1.5 and 3 mm, and said length being beneficial for the regulation of exudate removal (Paragraph 16).
Therefore, just as the size of the slits or slots of the second layer is disclosed to be a result affective variable affecting the removal of exudate from the wound, the size of the apertures of the gel layer would similarly affect flow through the wound dressing and removal of exudate from the wound. Thus, it would have been obvious to a person of ordinary skill in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 41 is rejected under 35 U.S.C. 103 as being obvious over Hunt in view of Fabo and Coulthard et al. (US 2015/0119833 A1), hereinafter Coulthard.

Regarding claim 41, the combination of Hunt teaches a dressing for treating a tissue site with negative pressure (Fig. 1; Abstract) comprising a first layer comprising a manifold having a plurality of through holes (Figs. 1 and 2, elements 28 and 32); a second layer adjacent to the first layer, the second layer comprising a polymer film (Figs. 1 and 2, elements 30 and 34) having a plurality of fluid restrictions, and a cover adjacent to the first layer, the cover comprising a polymer drape (Figs. 1 and 2, element 14; Paragraphs 38 and 39).
Further, Hunt teaches the second polymer layer being made from polyurethane (Paragraph 30) and said fluid restrictions being equivalent slots or slits (Paragraphs 15 and 16). As Applicant also discloses polyurethane being a suitable material for the second layer (Paragraph 58), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing 
Hunt further teaches a negative pressure source fluidly coupled to the manifold through the cover layer (Paragraphs 38 and 40).
Hunt does not teach a third layer disposed adjacent to the second layer, the third layer comprising a gel having a plurality of apertures disposed through a periphery and an interior portion of the third layer, wherein the plurality of apertures in the periphery are larger than the plurality of apertures in the interior portion.
In the same field of endeavor, Fabo teaches a wound dressing comprising an upper perforated carrier material (Fig. 1, element 2) and a perforated gel layer (Figs 1 - 2, element 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wound dressing of Hunt to comprise the silicone gel layer of Fabo. Doing so would predictably allow for flow through the layers of Hunt while also facilitating wound healing (Col. 4, lines 37 - 42). Fabo further teaches suitable carrier materials for said gel layer are perforated plastic sheets, including those made of polyethylene or polyurethane films (Col. 3, lines 14 - 17) analogous to the bottom layer disclosed by Hunt.

In the same field of endeavor, Coulthard teaches a wound dressing comprising a silicone gel contact layer (Fig. 4A; Abstract and Paragraph 34) in which the apertures in the periphery are larger than the apertures in the interior portion (Fig. 4A, elements 160a - 160c; Abstract and Paragraph 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apertures of the gel layer of Hunt and Fabo to comprise apertures that are larger in the periphery than in the interior portion. Doing so would predictably allow for analogous exudate removal as the larger apertures would still allow for flow through the fluid restrictions. Further, it would be obvious to do so to control the adherence of the base layer and wound dressing (recognized in Paragraphs 31 - 32 of Coulthard).
The combination of Hunt, Fabo, and Coulthard still do not explicitly teach a portion of the second layer is exposed through at least one of the apertures in the third layer.
However, as previously stated, Hunt teaches fluid restrictions with the same shape, being formed in the same material having the same physical properties as Applicant, and thus said fluid restrictions are inherently closed when unstrained.
As such, it follows naturally that since said fluid restrictions would close in the same manner as Applicant’s, and thus a portion of the second layer would also be exposed through the apertures in the third layer in the same manner as shown in Fig. 8 of Applicant’s specification (also since the apertures of Fabo would match the size of the fluid restrictions .


Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt, Fabo, and Coulthard as applied to claim 41 above, and further in view of Vinton.

Regarding claim 42, the combination of Hunt, Fabo, and Coulthard substantially discloses the invention as claimed. Hunt does not teach a source of instillation solution fluidly coupled to the manifold.
In the same field of endeavor, Vinton teaches a wound dressing (Fig. 1) comprising a lower polymer layer comprising a plurality of perforations (Figs. 1 and 2, element 21; Paragraph 15) usable with negative pressure therapy (See Page 5, left column, lines 1 - 4). Vinton further teaches using an instillation fluid (i.e. healing agents; Paragraph 12).
It would have been obvious to a person of ordinary skill in the art before the effective filling date to have modified the invention of Hunt, Fabo, and Coulthard to comprise a source of instillation fluid coupled to the manifold. Doing so would be beneficial to the wound in allowing for the supply of therapeutic agents to be used in conjunction with negative pressure therapy. Further, as Hunt, Fabo, and Coulthard teach all the structure of claim 41, it would further be obvious that the wound dressing of Hunt, Fabo, and Coulthard is similarly capable of use with a source of instillation fluid (either through the same supply line or with an alternate supply line).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt, Fabo, and Junginger as applied to claim 43 above, and further in view of Vinton.

Regarding claim 44, the combination of Hunt, Fabo, and Junginger substantially discloses the invention as claimed. Hunt does not teach a source of instillation solution fluidly coupled to the manifold.
In the same field of endeavor, Vinton teaches a wound dressing (Fig. 1) comprising a lower polymer layer comprising a plurality of perforations (Figs. 1 and 2, element 21; Paragraph 15) usable with negative pressure therapy (See Page 5, left column, lines 1 - 4). Vinton further teaches using an instillation fluid (i.e. healing agents; Paragraph 12).
It would have been obvious to a person of ordinary skill in the art before the effective filling date to have modified the invention of Hunt, Fabo, and Junginger to comprise a source of instillation fluid coupled to the manifold. Doing so would be beneficial to the wound in allowing for the supply of therapeutic agents to be used in conjunction with negative pressure therapy. Further, as Hunt, Fabo, and Junginger teaches all the structure of the device used in method claim 43, it would further be obvious that the wound dressing of Hunt is similarly capable of use with a source of instillation fluid (either through the same supply line or with an alternate supply line).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Hunt, Fabo, and Junginger teaches the method of claim 43 further comprising fluidly coupling a source of instillation fluid to the dressing.

Response to Arguments

Applicant’s arguments, see pages 8 - 12 of Applicant’s Remarks, filed April 20th, 2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. 103 have been fully considered, but they are not persuasive.

Applicant argues Hunt, Fabo, and Junginger fail to teach “having a plurality of fluid restrictions that are normally closed when unstrained” and “a portion of the second layer is exposed through at least one of the apertures in the third layer”.
Firstly, Applicant argues Hunts slots or slits can have a different size or width compared to Applicant’s such that Hunt’s slots or slits are not actually closed when unstrained.
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., having a particular length and width) are not recited in claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, Applicant’s specification merely recites preferable dimensions (Paragraph 60 recites the fluid restrictions 
Further, Hunt already teaches apertures being slits (thus by definition being very thin in width) and having a length of 5 mm (Paragraph 16, 5 mm being within Applicant’s example lengths as disclosed in Paragraph 60). Thus, Hunt teaches all the same structure of the slits as Applicant and would inherently meet the claimed behavior. Also, although not relied upon in the rejection of claim 1, Vinton teaches the same dimensioned slits as well as said slits being sized to benefit exudate removal and that said slits open in the same manner as claimed.
Applicant further points to the method of manufacturing the silicone layer of Fabo being blowing cold air through the apertures 6 of Fabo (analogous to the fluid restrictions of Hunt Figs. 1 and 2, element 14; Paragraphs 38 and 39). However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, there is no clear evidence to support Applicant’s very narrow interpretation of having “good homogeneity” between the carrier and silicone gel.
Applicant states that, since the silicone holes of Hunt are formed from blowing air through the carrier material, one of ordinary skill in the art would understand that the size and shape of the holes in the silicone would be generally same as the perforations through which they were formed. However, as was stated in the above rejection of claim 1, the fluid restrictions of Hunt upon which the gel layer of Fabo would be formed are normally closed, but would expand in response to a pressure gradient across the polymer film (such as a pressure 
Further, Fabo also teaches an arrangement in which the carrier layer is exposed through the apertures in the silicone layer (Fig. 3, shows edges 9 extending through the gel apertures; Col. 3, lines 56 - 62, similar to how the polymer film of Hunt would appear when the fenestrations are in the open configuration), thus disproving Applicant’s allegations that having “good homogeneity” means the apertures in the silicone and gel layer must be exactly the same size.
Applicant further argues the silicone gel would move in the same manner as the carrier layer. As stated above, Fabo teaches the carrier layer may be exposed through the apertures in the gel layer. In other words, the gel layer need not exactly match the gel layer as Applicant alleges. As such, the combination of Hunt, Fabo, and Junginger teach the invention as claimed.
Applicant’s arguments that claim 41 is allowable for the same reasons as claim 1 is similarly not persuasive for the reasons set forth above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Webster (US 4,541,426 A) discloses a wound dressing which illustrates the inherent valve-like behavior of slits in a polymer film (Abstract).
Gilpatrick (US 3,930,096 A) discloses a fenestrated film with the same structure and behavior as Applicant’s invention.
Goldman (US 3,654,060 A) discloses a similar fenestrated film.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781